DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what the electric energy supply network of a vehicle or a building requires in the claim.  Claim 1, lines 1 and 8-9 set forth that a vehicle or a building is not being positively claimed.  Claim 1, lines 16-17 “using the electric energy supply network of the vehicle or building” is unclear as to what structure is being positively claimed, if any, with respect to a vehicle or a building.  Is the claim drawn to only an energy supply network?  Claims 3-5 are also indefinite, as they depend from claim 1.
               In view of the above rejections, the respective claims are rejected as best understood, on prior art, as follows.
               It is also noted that claim 1, lines 1-2, and in dependent claims 3-5, “for a vehicle or a building” is not regarded as positively claiming a vehicle or a building.  It is further noted that claim 6, lines 1-2 and in dependent claims 7-10 allows for a method for vehicle or a building.  Also, a fire detector is regarded as being positively claimed in claims 4 and 9.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 8 and 10 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson, Jr. et al 5,941,106.
Re claim 1, Williamson teaches an arrangement for a building (column 1, lines 16-17), a control system (control circuit 27), the control system adapted to control different devices, the different devices include a plurality of locks for a plurality of cabinets, at least one cabinet having a lock defined by plunger 37 or plunger 1416, the lock prevents access to a valuable device within a cabinet, a control unit (key pad 2100, column 8, lines 34-35) to remotely control operation of the lock, wherein the control system is adapted to unlock the lock automatically if a condition is fulfilled (power is stopped, see Abstract, lines 7-8 and column 7, line 64 through column 8, line 2), or to unlock the lock upon demand with the key pad 2100.  An electric line defined by the circuit 27 or circuit 45 in fig. 2 supplies the lock with electric energy from the network energy supply 33 of the building containing the cabinets (column 2, lines 22-26) and the building of the electric supply company (column 4, line 27), and wherein the control system is adapted to unlock the lock automatically if a condition is fulfilled (power is stopped, see Abstract, lines 7-8 and column 7, line 64 through column 8, line 2).  The control system is adapted to unlock the lock automatically if a predetermined condition is fulfilled or upon demand by actuating the key pad entry unit 17, and to unlock the lock automatically by disconnecting the electric line defined by opening the switches S1, S2, S3, S4 adapted to supply the lock with electric energy to stop applying voltage to the lock via the electric line (column 5, line 1).  In addition, if the electric line is cut and power is disrupted, the lock automatically is unlocked (column 7, line 65 to column 8, line 3).  
Re claim 3, the key pad 2100 can unlock the lock upon demand either at least within the building.
Re claim 5, the lock includes an unlocking device (coil 41) which is directly acted upon by the key pad 2100 having its four-digit code (secret knowledge).
Re claim 6, Williamson teaches a method of operating an arrangement for a building (column 1, lines 16-17), using a control system (control circuit 27), the control system adapted to control different devices, the different devices include a plurality of locks for a plurality of cabinets, at least one cabinet having a lock defined by plunger 37 or plunger 1416, the lock prevents access to a valuable device within a cabinet, a control unit (key pad 2100, column 8, lines 34-35) to remotely control operation of the lock, wherein the control system is adapted to unlock the lock automatically if a condition is fulfilled (power is stopped, see Abstract, lines 7-8 and column 7, line 64 through column 8, line 2), or to unlock the lock upon demand with the key pad 2100.  An electric line defined by the circuit 27 or circuit 45 in fig. 2 supplies the lock with electric energy from the network energy supply 33 of the building containing the cabinets (column 2, lines 22-26) and the building of the electric supply company (column 4, line 27), and wherein the control system is adapted to unlock the lock automatically if a condition is fulfilled (power is stopped, see Abstract, lines 7-8 and column 7, line 64 through column 8, line 2).  The control system is adapted to unlock the lock automatically if a predetermined condition is fulfilled or upon demand by actuating the key pad entry unit 17, and to unlock the lock automatically by disconnecting the electric line defined by opening the switches S1, S2, S3, S4 adapted to supply the lock with electric energy to stop applying voltage to the lock via the electric line (column 5, line 1).  In addition, if the electric line is cut and power is disrupted, the lock automatically is unlocked (column 7, line 65 to column 8, line 3).  
Re claim 8, the key pad 2100 can unlock the lock upon demand either at least within the building.
Re claim 10, the lock includes an unlocking device (coil 41) which is directly acted upon by the key pad 2100 having its four-digit code (secret knowledge).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Williamson, Jr. et al 5,941,106 in view of the CN reference 202859973, hereafter referred to as CN (973).
Re claim 4, CN (973) teaches that it is well known to provide a fire detector within a control system to automatically unlock a lock when a fire is detected (paragraph 19, lines 3-4 and paragraph 62, lines 3-4).
Re claim 9, CN (973) teaches that it is well known to provide a fire detector within a control system to automatically unlock a lock when a fire is detected (paragraph 19, lines 3-4 and paragraph 62, lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fire detector within the control system of Williamson et al to unlock the lock and cabinets automatically if a fire is detected, in view of the teaching of CN (973), to allow safety equipment and other valuables to be quickly accessed.
Applicant’s arguments with respect to claims 1, 3-6 and 8-10 have been considered but are moot because of the ground of rejections set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 13, 2022